305 F.3d 1256
Brent COLBERT, on Behalf of Himself and All Others Similarly Situatedv.DYMACOL, INC.; Intellirisk Management Corp., Appellants
No. 01-4397.
United States Court of Appeals, Third Circuit.
October 3, 2002.

Appeal from the United States District Court for the Eastern District of Pennsylvania, D.C. No.: 01-cv-03577, District Judge: Honorable Clarence C. Newcomer.
Before ROTH, RENDELL, and ROSENN, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court vacate the opinion and judgment filed August 28, 2002 and list the above for rehearing en banc at the convenience of the Court.